United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         July 14, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-31214
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BOBBY JOHNSON,

                                           Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                           No. 3:04-CV-115
                          No. 3:98-CR-165-5
                        --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      Bobby Johnson, a federal prisoner, appeals the denial of his

motion to amend his 28 U.S.C. § 2255 motion, wherein he challenges

his conviction of extortion, conspiring to commit extortion, mail

and wire fraud, and making a false statement.              Johnson seeks to



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
amend his § 2255 motion to raise a constitutional issue under

Blakely v. Washington, 542 U.S. 296 (2004).   The district court de-

nied leave to amend but granted Johnson a certificate of appeal-

ability on the issue whether he should be permitted to raise a

claim under Blakely.

     Johnson argues that the court abused its discretion by denying

him leave to amend.    He asserts that the court committed error un-

der Blakely and United States v. Booker, 543 U.S. 220 (2005), by

applying mandatory sentencing guidelines to enhance his sentence

based on facts neither admitted nor found by a jury and that Booker

applies retroactively to his case.   Johnson’s arguments concerning

Blakely and Booker are foreclosed.    See United States v. Edwards,

442 F.3d 258, 264 (5th Cir. 2006), cert. denied, 2006 U.S. LEXIS

4975 (U.S. June 26, 2006) (No. 05-1504); United States v. Gentry,

432 F.3d 600, 605 (5th Cir. 2005).     The court did not abuse its

discretion.

     AFFIRMED.